[Cite as Beitzel v. Ohio Dept. of Transp., Dist. 11, 2010-Ohio-2022.]

                                        Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us




BONNIE BEITZEL

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 11

        Defendant

        Case No. 2009-06036-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On July 7, 2009, plaintiff, Bonnie Beitzel, filed a complaint against
defendant, Department of Transportation. Plaintiff alleges on or about May 6, 2009 at
approximately 5:40 p.m., while traveling north on State Route 93, outside of Baltic,
Ohio, by the post office, when her vehicle struck a deep pothole causing tire and wheel
damage. Plaintiff seeks damages in the amount of $482.50 due to the negligence of
defendant in maintaining the roadway.
        {¶ 2} Defendant filed a motion to dismiss. In support of the motion to dismiss,
defendant stated in pertinent part:
        {¶ 3} “Defendant has performed an investigation of this site and this section of
SR 93 falls under the maintenance jurisdiction of the Village of Baltic. (See Exhibit A)
As such, this section of roadway is not within the maintenance jurisdiction of the
defendant.”
        {¶ 4} Plaintiff has not responded to defendant’s motion to dismiss. The site of
the damage-causing incident was located in the Village of Baltic.
Case No. 2009-06036-AD                     -2-                                     ENTRY

         {¶ 5} Ohio Revised Code Section 5501.31 in pertinent part states:
         {¶ 6} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
         {¶ 7} The site of the damage-causing incident was not the maintenance
responsibility of defendant. Consequently, plaintiff’s case is dismissed.
         {¶ 8} Having considered all the evidence in the claim file and, for the reasons
set forth above, defendant’s motion to dismiss is GRANTED.               Plaintiff’s case is
DISMISSED. The court shall absorb the court costs of this case.




                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

Bonnie Beitzel                                     Jolene M. Molitoris, Director
2173 Kevin Court N.E.                              Department of Transportation
New Philadelphia, Ohio 44663                       1980 West Broad Street
                                                   Columbus, Ohio 43223
DRB/laa
Filed 1/22/10
Sent to S.C. reporter 5/7/10